DETAILED ACTION
In response to communications filed 11/13/2020.
Claims 4-8, 13-15 and 29-40 are canceled.  
Claims 1-3, 9-12 and 16-28 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-12 and 16-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0313969 A1) hereinafter “Li.”

Regarding Claim 1, Li teaches A method performed by an IP Multimedia Core Network Subsystem (IMS) node (Li: paragraph 0166 & Fig. 8, network slice management function NSMF network element; see also paragraphs 0004, 0057 & Fig. 1, network functions virtualization (NFV) deployment policy implemented in IMS network service), for managing actions occurring in a network slice (Li: paragraph 0166, network slice requirement) of a communication network (Li: paragraph 0057 & Fig. 1, network functions virtualization system), which communication network comprises partitioned sets of functionalities wherein each set of functionalities belongs to a dedicated network slice (Li: paragraphs 0166-0167 & Fig. 8, service requirement for a network slice instance), and wherein a set of functionalities is separated from other sets of functionalities out of a total set of functionalities in the communication network (Li: paragraph 0167 & Fig. 8, specific rule that needs to be satisfied by each parameter in a VNFD used by each of the one or more VNFs included in the NSD), the method comprising:
obtaining, from a core network node responsible for policy control (Li: paragraph 0166 & Fig. 8, network slice management function NSMF network element that generates an NFV deployment policy), an indication of a first action relating to a session established in the network slice (Li: paragraphs 0166-0167 & Fig. 8, service requirement for a NSI), wherein said first indication comprises a first network slice identifier identifying the network slice (Li: paragraph 0167 & Fig. 8, generates an NFV deployment policy, where the NFV deployment policy includes the NSD corresponding to the service requirement or an identifier of the NSD, and a rule that needs to be satisfied for performing network service instantiation based on the NSD),
sending, to a managing node (Li: paragraph 0170 & Fig. 8, NFVO network element; see also paragraphs 0057-0058 & Fig. 1A, operation support and management system/business support system (OSS/BSS)), a message indicating a second action to be performed in the managing node (Li: paragraph 0170 & Fig. 8, send the selected NFV deployment flavour) in response to the first action relating to the session established in the network slice (Li: paragraph 0170 & Fig. 8, based on network slice requirement information), and wherein the message comprises a second network slice identifier identifying the first network slice in which the first action occurred (Li: paragraph 0169 & Fig. 8, selected deployment flavor that satisfies the rule based on an NS deployment policy).

Regarding Claim 2, Li teaches the respective claim(s) as presented above and further teaches determining, based on the indication of the first action relating to a session occurring in the network slice, that the action is to be indicated towards the managing node (Li: paragraphs 0166-0167 & Fig. 8, determines an NSD and network function information that corresponds to the service requirement).

Regarding Claim 3, Li teaches the respective claim(s) as presented above and further teaches wherein the first action relating to the session triggers one or more of a charging event, an Operation and Maintenance, (O&M) event, and a licensing event (Li: paragraphs 0066-0067, Management functions supported by the OSS include network configuration, service provisioning, fault management, and the like. The BSS .

Regarding Claim 9, Li teaches the respective claim(s) as presented above and further teaches wherein the second action is one or more of a generation of billing correlation, generation of O&M fault management information, initiation of a repair event, correlation of license keys and a generation of license usage information (Li: paragraphs 0066-0067, Management functions supported by the OSS include network configuration, service provisioning, fault management, and the like. The BSS processes an order, payment, income, and the like, and supports product management, order management, profit management, and customer management).

Regarding Claim 10, Li teaches A method performed by a managing node (Li: paragraph 0170 & Fig. 8, NFVO network element; see also paragraphs 0057-0058 & Fig. 1A, operation support and management system/business support system (OSS/BSS)), for managing actions occurring in a network slice (Li: paragraph 0166, network slice requirement) of a communication network (Li: paragraph 0057 & Fig. 1, network functions virtualization system), which communication network comprises partitioned sets of functionalities wherein each set of functionalities belongs to a dedicated network slice (Li: paragraphs 0166-0167 & Fig. 8, service requirement for a network slice instance), and wherein a set of functionalities is separated from other sets of functionalities out of a total set of functionalities in the communication network (Li: paragraph 0167 & Fig. 8, ,  the method comprising:
receiving, from an IP Multimedia Core Network Subsystem (IMS) node (Li: paragraph 0166 & Fig. 8, network slice management function NSMF network element; see also paragraphs 0004, 0057 & Fig. 1, network functions virtualization (NFV) deployment policy implemented in IMS network service), a message indicating a second action to be performed (Li: paragraph 0170 & Fig. 8, send the selected NFV deployment flavour) in response to a first action relating to a session established in a first network slice (Li: paragraph 0170 & Fig. 8, based on network slice requirement information), and wherein the message comprises a second network slice identifier identifying the first network slice in which the first action occurred (Li: paragraph 0169 & Fig. 8, selected deployment flavor that satisfies the rule based on an NS deployment policy); and
performing the second action in the received message, wherein the second action is performed based on an identity of the first network slice in which the first action occurred (Li: paragraph 0171 & Fig. 8, NFVO network element deploys the NSI based on the received deployment flavor).

Regarding Claim 11, Li teaches the respective claim(s) as presented above and further teaches wherein the first action triggers one or more of a charging event, an Operation and Maintenance (O&M) event, and a licensing event (Li: paragraphs 0066-0067, Management functions supported by the OSS include network configuration, service provisioning, fault management, and the like. The BSS processes .

Regarding Claim 12, Li teaches the respective claim(s) as presented above and further teaches wherein the session is a data transmission or a voice session on the first network slice (Li: paragraph 0102 & Table 4, requirements for transmitting data packets in a session).

Regarding Claim 16, Li teaches the respective claim(s) as presented above and further teaches wherein the second action performed by the managing node is one or more of a generation of billing correlation, O&M fault management information, initiating a repair event, correlation of license keys and a generation of license usage information (Li: paragraphs 0066-0067, Management functions supported by the OSS include network configuration, service provisioning, fault management, and the like. The BSS processes an order, payment, income, and the like, and supports product management, order management, profit management, and customer management).

Regarding Claim 17, Li teaches A method performed by a core network node responsible for policy control (Li: paragraph 0166 & Fig. 8, network slice management function NSMF network element that generates an NFV deployment policy), for managing actions occurring in a network slice (Li: paragraph 0166, network slice requirement) of a communication network (Li: paragraph 0057 & Fig. 1, network functions virtualization system), which communication network comprises partitioned sets of functionalities wherein each set of functionalities belongs to a network slice (Li: paragraphs 0166-0167 & Fig. 8, service requirement for a network slice instance), and wherein a set of functionalities is separated from other sets of functionalities out of a total set of functionalities in the communication network (Li: paragraph 0167 & Fig. 8, specific rule that needs to be satisfied by each parameter in a VNFD used by each of the one or more VNFs included in the NSD), the method comprising:
providing to an IP Multimedia Core Network Subsystem (IMS) node (Li: paragraph 0166 & Fig. 8, network slice management function NSMF network element that generates an NFV deployment policy), an indication of a first action relating to a session established in the network slice (Li: paragraphs 0166-0167 & Fig. 8, service requirement for a NSI), wherein said indication comprises a first network slice identifier identifying the network slice (Li: paragraph 0167 & Fig. 8, generates an NFV deployment policy, where the NFV deployment policy includes the NSD corresponding to the service requirement or an identifier of the NSD, and a rule that needs to be satisfied for performing network service instantiation based on the NSD),

Regarding Claim 18, Li teaches the respective claim(s) as presented above and further teaches obtaining, information regarding a network slice in which a first action relating to a session established in the network slice occurs (Li: paragraph 0167 & Fig. 8, generates an NFV deployment policy, where the NFV deployment policy includes the NSD corresponding to the service requirement or an identifier of the NSD, .

Regarding Claim 19, Li teaches the respective claim(s) as presented above and further teaches wherein the providing comprises sending the indication of the first action to the IMS node (Li: paragraph 0166 & Fig. 8, NSMF obtains the network slice requirement information).

Regarding Claim 20, Li teaches An IP Multimedia Core Network Subsystem (IMS) node (Li: paragraph 0166 & Fig. 8, network slice management function NSMF network element; see also paragraphs 0004, 0057 & Fig. 1, network functions virtualization (NFV) deployment policy implemented in IMS network service), for managing actions occurring in a network slice (Li: paragraph 0166, network slice requirement) of a communication network (Li: paragraph 0057 & Fig. 1, network functions virtualization system), which communication network comprises partitioned sets of functionalities wherein each set of functionalities belongs to a dedicated network slice (Li: paragraphs 0166-0167 & Fig. 8, service requirement for a network slice instance), and wherein a set of functionalities is separated from other sets of functionalities out of a total set of functionalities in the communication network (Li: paragraph 0167 & Fig. 8, specific rule that needs to be satisfied by each parameter in a VNFD used by each of the one or more VNFs included in the NSD), the IMS node comprising:
a processor (Li: paragraphs 0036, 0187 & Fig. 10, processing module); and
a memory (Li: paragraph 0036, memory coupled to processor) containing instructions which, when executed by the processor, cause the IMS node to:
obtain, from a core network node responsible for policy control (Li: paragraph 0166 & Fig. 8, network slice management function NSMF network element that generates an NFV deployment policy), an indication of a first action relating to a session established in the network slice, wherein said first indication comprises a first network slice identifier identifying the network slice (Li: paragraph 0167 & Fig. 8, generates an NFV deployment policy, where the NFV deployment policy includes the NSD corresponding to the service requirement or an identifier of the NSD, and a rule that needs to be satisfied for performing network service instantiation based on the NSD),
send, to a managing node (Li: paragraph 0170 & Fig. 8, NFVO network element; see also paragraphs 0057-0058 & Fig. 1A, operation support and management system/business support system (OSS/BSS)), a message indicating a second action to be performed in the managing node (Li: paragraph 0170 & Fig. 8, send the selected NFV deployment flavour) in response to the first action relating to the session established in the network slice (Li: paragraph 0170 & Fig. 8, based on network slice requirement information), and wherein the message comprises a second network slice identifier identifying the first network slice in which the first action occurred (Li: paragraph 0169 & Fig. 8, selected deployment flavor that satisfies the rule based on an NS deployment policy).

Regarding Claim 21, Li teaches the respective claim(s) as presented above and further teaches determine, based on the indication of the first action relating to a session occurring in the network slice, that the action is to be indicated towards the managing node (Li: paragraphs 0166-0167 & Fig. 8, determines an NSD and network function information that corresponds to the service requirement).

Regarding Claim 22, Li teaches the respective claim(s) as presented above and further teaches wherein the first action relating to the session triggers one or more of a charging event, an Operation and Maintenance, (O&M) event, and a licensing event (Li: paragraphs 0066-0067, Management functions supported by the OSS include network configuration, service provisioning, fault management, and the like. The BSS processes an order, payment, income, and the like, and supports product management, order management, profit management, and customer management).

Regarding Claim 23, Li teaches the respective claim(s) as presented above and further teaches wherein the session is a data transmission or a voice session on the network slice (Li: paragraph 0102 & Table 4, requirements for transmitting data packets in a session).

Regarding Claim 24, Li teaches the respective claim(s) as presented above and further teaches wherein the network slice identifier is a Single Network Slice Selection Assistance Information (S-NSSAI) or a Network Slice Selection Assistance Information (NSSAI) (Li: paragraph 0076, The NSI may include several NSSI) and/or several network functions (NFs). The NSSI may be obtained through network slice subnet template (NSST)-based instantiation).

Regarding Claim 25, Li teaches the respective claim(s) as presented above and further teaches wherein the IMS node is a Call Session Control Function (CSCF) node (Li: paragraph 0109, implemented as session management function (SMF) network element node).

Regarding Claim 26, Li teaches the respective claim(s) as presented above and further teaches wherein the IMS node is an Application Server (AS) node (Li: paragraph 0109 implemented as application service node).

Regarding Claim 27, Li teaches the respective claim(s) as presented above and further teaches wherein the message sent to the managing node is a management protocol message (Li: paragraph 0107 & Fig. 8, NSMF network element sends the selected deployment flavour to an NFVO network element).

Regarding Claim 28, Li teaches the respective claim(s) as presented above and further teaches wherein the second action is one or more of a generation of billing correlation, generation of O&M fault management information, initiation of a repair event, correlation of license keys and/or a generation of license usage information (Li: paragraphs 0066-0067, Management functions supported by OSS include network configuration, service provisioning, fault management, and the like. The BSS processes an order, payment, income, and the like, and supports product management, order management, profit management, and customer management).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. (US 2021/0044481 A1) teaches a network function information management method (paragraph 0007). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468